NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT

CHARLES B. ODOM a/k/a                       )
CHARLES ODOM, and KIMBERLY                  )
ODOM,                                       )
                                            )
              Appellants,                   )
                                            )
v.                                          )    Case No. 2D17-3610
                                            )
DITECH FINANCIAL LLC, f/k/a                 )
GREEN TREE SERVICING LLC;                   )
VILLAGEWALK OF BONITA                       )
SPRINGS HOMEOWNERS                          )
ASSOCIATION, INC.; ALL                      )
UNKNOWN PARTIES CLAIMING                    )
INTERESTS BY, THROUGH,                      )
UNDER OR AGAINST A NAMED                    )
DEFENDANT TO THIS ACTION,                   )
OR HAVING OR CLAIMING TO                    )
HAVE ANY RIGHT, TITLE OR                    )
INTEREST IN THE PROPERTY                    )
HEREIN DESCRIBED,                           )
                                            )
              Appellees.                    )
                                            )

Opinion filed October 11, 2019.

Appeal from the Circuit Court for Lee
County; Elizabeth V. Krier, Judge.

Mark P. Stopa of Stopa Law Firm,
Tampa; Latasha Scott of Lord Scott,
PLLC, Tampa; and Richard J. Mockler
of Stay In My Home, P.A., St.
Petersburg (all withdrew after briefing);
Andrew P. Marcus of The Law Office
of Andrew P. Marcus, Fort Myers
(substituted as counsel of record), for
Appellants.

Stephen M. Janes of HD Law Partners,
Tampa; and William L. Noriega of
Padgett Law Group, Tallahassee, for
Appellee Ditech Financial, LLC.

No appearance for remaining
Appellees.



PER CURIAM.

              Affirmed.


SILBERMAN, SALARIO, and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                          -2-